Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 27, 2016

                                      No. 04-16-00642-CR

                                       Ervin JACKSON,
                                           Appellant

                                                v.

                                      The State of TEXAS,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0869
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
       Kay Gittinger’s notification of late record is hereby granted. The reporter’s record is due
on or before January 13, 2017.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court